     Case 3:20-cv-00645-L-BN Document 12 Filed 05/30/20                               Page 1 of 2 PageID 65



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

OSVALDO LEIJA-BALDERAS (TDCJ                                §
No. 1922722),                                               §
                                                            §
          Petitioner,                                       §
                                                            §
v.                                                          §             Civil Action No. 3:20-CV-645-L
                                                            §
LORIE DAVIS, Director Texas                                 §
Department of Criminal Justice                              §
Correctional Institutions Division,                         §
                                                            §
          Respondent.                                       §

                                                       ORDER

         On April 16, 2020, United States Magistrate Judge David Horan entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”) (Doc.10),

recommending that the court dismiss this action as time-barred under Rule 4 of the Rules

Governing Section 2254 cases. Specifically, he determined that pro se Petitioner Osvaldo Leija-

Balderas’s (“Petitioner”) Petition for a Writ of Habeas Corpus by a Person in State Custody

(“Petition”) (Doc. 3) should be denied, as: (1) he filed his Petition more than 3 years and 3 months

after the one-year statute of limitations for filing a habeas petition had expired; and (2) Petitioner

failed to assert sufficient grounds to demonstrate that equitable tolling applies. 1 For these reasons,

Magistrate Judge Horan determined that Petitioner’s Petition is untimely and recommends that the

court deny the Petition as time-barred and dismiss with prejudice this action. No objections to the

Report were filed.

1
  As Magistrate Judge Horan notes, “[a] showing of ‘actual innocence’ can also overcome the [Antiterrorism and
Effective Death Penalty Act of 1996’s (“AEDPA”)] staute of limitations.” Report 4 (citing McQuiggin v. Perkins,
569 U.S. 383, 386 (2103)). While Petitioner contends that he was wrongfully convicted due to alleged violations of
his due process rights (see docs. 3, 4, & 8), he did not raise a claim of actual innocence in his Petition. Thus, the court
need not address whether this basis would overcome the required one-year limitations period for filing a federal habeas
petition.

Order – Page 1
     Case 3:20-cv-00645-L-BN Document 12 Filed 05/30/20                                 Page 2 of 2 PageID 66



           Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the Magistrate Judge are correct, and accepts them as those

of the court. Accordingly, the court denies as time-barred Petitioner’s Petition for a Writ of Habeas

Corpus by a Person in State Custody (Doc. 3), and dismisses with prejudice this action.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. 2 The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

           It is so ordered this 30th day of May, 2020.


                                                                   _________________________________
                                                                   Sam A. Lindsay
                                                                   United States District Judge


2
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate
           of appealability when it enters a final order adverse to the applicant. Before entering the final order,
           the court may direct the parties to submit arguments on whether a certificate should issue. If the
           court issues a certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
           denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
           Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

           (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
           order entered under these rules. A timely notice of appeal must be filed even if the district court
           issues a certificate of appealability.

Order – Page 2
